Citation Nr: 1642201	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease, status post fractured right ankle.

2. Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the Veteran's electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The Veteran was scheduled for a video conference hearing to be held in July 2016. However, the Veteran was did not report for the hearing and to date the Veteran has not requested that the hearing be rescheduled. As such, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704 (d) (2015).

The issue of entitlement to a rating in excess of 10 percent for degenerative joint disease, status post fractured right ankle, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's complaints regarding his purported chronic fatigue syndrome, to include as due to an undiagnosed illness, have been attributed to a known clinical diagnosis of colon cancer which is not a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated December 2009, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all of the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered. Additionally, pertinent to the Veteran's claim for service connection for chronic fatigue syndrome, he was afforded a VA examination in July 2010. The Board finds that the VA examination report is adequate to decide the issue on appeal. The examination includes the Veteran's contentions, physical examination, and review of the record, to include the Veteran's service treatment records. The ultimate opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale. Accordingly, the Board finds that VA's duty to assist has been met.

Therefore, the Board finds that VA has satisfied its duty to inform and assist the Veteran.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As the Veteran has not been diagnosed with a chronic disease per 38 C.F.R. § 3.309 (a), presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed disorder.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War. There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification. There must be a minimum of a six-month period of chronicity. There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran served from August 1988 to July 1992, with service in Southwest Asia, to include Kuwait.

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses referable to fatigue. Post-service VA treatment records and private treatment records are also silent for complaints, treatment, or diagnoses referable to fatigue.

In a December 2009 lay statement, the Veteran stated that over the last 15 plus years he has suffered from a variety of miscellaneous ailments. The Veteran contends that that the symptoms began approximately a year after his enlistment. He noticed fatigue, muscle pain throughout his body and joints, and dizziness prior at the end of his enlistment in March or April of 1992. The Veteran further contends the following:
"After my enlistment, I've suffered from headaches on a regular basis, arthritis type feeling in both hands, joint pain in my knees and ankles, tingling in my fingers and toes, and nausea that was not related to regular viruses or illnesses. I believe that my exposure to fumes and chemicals while operating directly under the burning oil wells in Kuwait combines with the pesticide/ repellant we were issued for flies and fleas, and some type of nerve agent pills that we were forced to take prior to the Gulf War, led to these symptoms."

Moreover, in a January 2010 letter by R. A. E., a who served with the Veteran from 1988 to 1992, R. A. E. stated that they served in the Burgan oil fields in Kuwait and were breathing in some very strong fumes and noxious chemicals for over a week. R. A. E. also noted that the Veteran has continuously complained that he is "'tired of feeling like crap' and that he seems to always have something wrong with him." R. A. E. notes the Gulf War syndrome and relates the Veteran's ailments to the syndrome.

The Veteran was afforded a VA examination in July 2010 VA. The examination report notes that the Veteran states that he started having symptoms in 1992. "He noted no energy to do recreational activities and he has sleep problems-states no evidence of sleep apnea or depression." The examiner found a diagnosis of "fatigue most likely due to chronic illness (colon cancer)," with a "problem associated with the diagnosis" being "chronic fatigue syndrome." The examiner reviewed the claims record, and opined that "[t]he fatigue is less likely as not due to Gulf War syndrome, the Veteran has malignancy which may be associated with fatigue. He has no formal documentation of fatigue, muscle aching in the VA or private records."

The Board recognizes that in the September 2016 Appellant's Brief, the Veteran argues that the July 2010 VA examiner focused only on the colon cancer and did not consider his contentions that he suffered from chronic fatigue syndrome while on active duty. However, upon review, the Board finds that the July 2010 VA examiner did consider the Veteran's contentions, and the examiner also reviewed the Veteran's claims file, complete with the Veteran's service treatment records and lay statements. Therefore, the Board finds the VA examination to be adequate, supported by sufficient rationale and the record, and, thus, assigns it appropriate probative weight.

The Board has considered the Veteran's lay statements regarding his fatigue symptoms, and the buddy statement from R. A. E. regarding their experiences in service and the Veteran's continued ailments. However, while the Veteran is competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the instant case, the Veteran and R. A. E. are competent and credible to describe his symptoms and experiences, but as lay people, they are not competent to attribute such symptom to a specific disorder. In this regard, the diagnosis of chronic fatigue syndrome involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert, supra. Instead, the Veteran's symptoms of fatigue have been associated with his diagnosed colon cancer, which is not service connected. See July 2010 rating decision (denying entitlement to service connection for colon cancer); see also January 2016 rating decision (continuing the denial of entitlement to service connection for colon cancer because the evidence submitted is not new and material). Thus, in this case, lay evidence establishes fatigue as due to colon cancer, a diagnoses not service connected, and cannot competently and sufficiently establish a diagnosis of chronic fatigue syndrome as due to an undiagnosed illness. As such, the Veteran's and his R. A. E.'s assertions as to etiology have no probative value. 

Therefore, the Board finds that there is affirmative evidence that relates the Veteran's fatigue to a diagnosed illness, that being colon cancer (not service connected), rather than an undiagnosed illness, and thus, the Persian Gulf War presumption of service connection does not apply. See 38 U.S.C.A. § 1117; 38 C.F.R. 3.317; VAOPGCPREC 8-98 (Aug. 3, 1998). Further, as there is a competent medical opinion that attributes the Veteran's chronic fatigue to a e non-service connected disability, there is no basis for establishing service connection on a direct basis.

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.


ORDER

Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness is denied.


REMAND

The Veteran contends that his current degenerative joint disease, status post fractured right ankle, warrants a rating in excess of 10 percent disabling.

The Board remands this matter for an additional VA examination. According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the August 2015 and December 2015 VA examination reports, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

Additionally, the Board notes that in the September 2016 Appellant's Brief, the Veteran states that he suffers from pain, stiffness, and intermittent flare-ups that occur weekly and last 1 to 2 days. On remand, the Board directs the VA examiner to note the full and complete history of the Veteran's right ankle disability, with a complete history and report of the Veteran's symptoms associated with his right ankle disability, to include symptoms associated with flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA treatment records regarding the service-connected right ankle condition.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected right ankle disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with flare-ups.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


